Anders-regular






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ANTHONY GALMINES,

                            Appellant,

v.


THE STATE OF TEXAS,
 
                            Appellee.

                           

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00273-CR

Appeal from the

243rd District Court

of El Paso County, Texas 

(TC#20070D04212)





MEMORANDUM  OPINION

            Appellant entered a plea of not guilty before a jury to the offense of assault on a public
servant.  Tex.Penal Code Ann. § 22.01(b)(1)(Vernon 2003).  He was convicted, and the jury
assessed punishment at confinement for 6 years.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably
support the appeal.  See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App.
1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).  A copy of counsel’s brief has
been delivered to Appellant, and Appellant has been advised of his right to examine the appellate
record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  A discussion of the contentions advanced in counsel’s brief would add
nothing to the jurisprudence of the state.
            The judgment is affirmed.


June 9, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)